Case 1:18-cr-00651-ST Document 20 Filed 10/16/19 Page 1 of 2 PagelD #: 255

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

we eee x
UNITED STATES OF AMERICA
-V.- ; NOLLE PROSEQUI
TOWAKI KOMATSU, S2 18 Cr. 651 (ST)
Defendant.
ee ee ee eee nee x
1. The filing of this nolle prosequi will dispose of this case with respect to

the defendant Towaki Komatsu.

2. On October 16, 2018, Information S2 18 Cr. 671 was filed in the U.S.
District Court for the Southern District of New York charging defendant Towaki Komatsu with
one count of creating a disturbance in the courthouse, in violation of 41 C.F.R. § 102-74.390.
The case was thereafter transferred to the U.S. District Court for the Eastern District of New
York under case caption United States v. Towaki Komatsu, No. 18-cr-651 and assigned to
Magistrate Judge Steven Tiscione. Komatsu has been released on his own recognizance
pending resolution of this matter.

3. The Government has concluded that further prosecution of Towaki

Komatsu would not be in the interests of justice.

 
Case 1:18-cr-00651-ST Document 20 Filed 10/16/19 Page 2 of 2 PagelD #: 256

4, In light of the foregoing, we recommend that an order of nolle prosequi be

filed as to defendant Towaki Komatsu with respect to Information S2 18 Cr. 651 (ST).

Dated: New York, New York
October [6 , 2019

Move

SARAH MORTAZAVI

Special Assistant United States Attorney
Eastern District of New York

(212) 637-2520

Upon the foregoing recommendation, I hereby direct, with leave of the Court, that

an order of nolle prosequi be filed as to defendant Towaki Komatsu with respect to Information

S2 18 Cr. 651 (ST).

Dated: New York, New York
October té&, 2019

SO ORDERED:

Dated: New York, New York
October _, 2019

Mv

GEOFFREY S° BERMAN te OT

United States Attorney

Southern District of New York

By Sarah Mortazavi
Special Assistant United States Attorney
Eastern District of New York

 

HON. STEVEN TISCIONE
United States District Judge
Eastern District of New York

 
